Case 1:18-cv-00317-JB-N Document 315-1 Filed 04/07/21 Page 1 of 2       PageID #: 4049




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA

  WILLIAM HEATH HORNADY,                    )
  CHRISTOPHER MILLER and                    )
  TAKENDRIC STEWART,                        )
  Individually and on behalf of all         )
  others similarly situated,                )
                                            )        CIVIL ACTION NO.:
         Plaintiff,                         )
                                            )       1:18-cv-00317-JB-N
  v.                                        )
                                            )
  OUTOKUMPU STAINLESS USA,                  )
  LLC,                                      )
                                            )
         Defendants.                        )

                       DECLARATION OF GEORGE WOOD

       GEORGE WOOD declares under the penalties of perjury as follows:

       1.     I am General Counsel of Littler Mendelson, P.C. and submit this

 declaration in response to ADP, Inc.’s motion outlining the fees it has incurred in

 this case.

       2.     On March 30, 2021, I contacted Matthew Jackson, counsel for ADP,

 about the present motion. I told Mr. Jackson Littler would agree to pay the fees set

 forth in the motion and any additional fees ADP would incur related to the subpoena

 issued to it in this case. Mr. Jackson thanked me for that decision and said he would

 so advise ADP. I also spoke with Mr. Jackson about what ADP intended to do with
Case 1:18-cv-00317-JB-N Document 315-1 Filed 04/07/21 Page 2 of 2       PageID #: 4050




 the present motion in light of Littler’s agreement to pay. Mr. Jackson stated he

 would contact ADP and get back to me.

       3.    On April 6, 2021, Littler sent a check overnight mail to Mr. Jackson in

 the amount of fees ADP has sought in its motion. I have been advised this check

 was delivered on April 7, 2021, to Mr. Jackson’s offices.

       4.    Mr. Jackson and I have discussed via email an accounting of any

 additional fees ADP may incur going forward and my understanding is he will be

 providing me with such an accounting. Once that is received, Littler will pay the

 additional fees promptly.

       5.    On April 6, 2021, I received an email from Mr. Jackson stating ADP

 will not withdraw the present motion despite Littler’s agreement to pay all the fees

 sought. Mr. Jackson provided no rationale for ADP’s decision in this regard.

       I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING

 IS TRUE AND CORRECT.

       Executed on this 7th day of April, 2021.




                                       George Wood
